Exhibit 10.21

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February [__], 2020, by and among GULF ISLAND FABRICATION, INC., a Louisiana
corporation, as borrower (“Borrower”), HANCOCK WHITNEY BANK, a Mississippi state
chartered bank, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”), and the Lenders.  Capitalized terms used but not
defined in this Amendment have the meanings given such terms in the Credit
Agreement (defined below).

RECITALS

A.

Borrower, Administrative Agent, and Lenders entered into that certain Credit
Agreement dated as of June 9, 2017 (as amended, restated or supplemented, the
“Credit Agreement”).

B.

Borrower, Administrative Agent, and Lenders have agreed to amend the Credit
Agreement, subject to the terms and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

1.Amendments to Credit Agreement.  

(a)Section 1.1 of the Credit Agreement is hereby amended by adding the defined
terms “Fifth Amendment Effective Date” and “Liquidity” in their appropriate
alphabetical order as follows:

“Fifth Amendment Effective Date means February [__], 2020.”

 

“Liquidity means, when determined, the aggregate amount of all cash and Cash
Equivalents of the Companies held and on deposit with the Agent or its
Affiliates.”

 

(b)Section 10.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“10.1Current Ratio

.  Borrower will maintain a ratio of current assets to current liabilities of
not less than 1.25:1.00.  For purposes of this Section 10.1, “current assets”
and “current liabilities” shall have the meaning assigned to such terms under
GAAP; provided that current liabilities shall include, without limitation, all
outstanding Revolving Credit Exposure, regardless of the Revolving Credit
Termination Date or other due date therefor. The financial covenant under this
Section 10.1 shall be calculated and tested on a quarterly basis as of the last
day of each fiscal quarter of Borrower, commencing with the fiscal quarter
ending December 31, 2019.”

(c)Section 10.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“10.2Minimum Tangible Net Worth

.  Borrower shall not permit at any time the sum of Tangible Net Worth to be
less than the sum of (i) $130,000,000 plus (ii) 100% of all net proceeds of any
issuance of any stock or other equity after deducting of any fees, commissions,
expenses and other costs incurred in such offering. The financial covenant in
this Section 10.2 shall be calculated and tested



4835-3660-9461 v.6

 

 



--------------------------------------------------------------------------------

 

on a quarterly basis as of the last day of each fiscal quarter of Borrower,
commencing with the fiscal quarter ended December 31, 2019.”

(d)The Credit Agreement is hereby amended to add a new Section 10.4 thereto in
the appropriate numerical order.

“10.4Liquidity

.  Liquidity may not at any time be less than $40,000,000.  Liquidity shall be
calculated and tested monthly as of the last day of each month, commencing with
the month ended December 31, 2019.”

2.Conditions.  This Amendment shall be effective once each of the following have
been delivered to Administrative Agent:

(a)this Amendment executed by Borrower, Administrative Agent, and the Lenders;

(b)the Guarantors’ Consent and Agreement attached to this Amendment executed by
Guarantors;

(c)an officer’s certificate of Borrower, attaching or including the following:

(i)copies of resolutions of the Board of Directors of Borrower and each other
Loan Party that is a legal entity approving the transactions contemplated by the
Credit Agreement and authorizing certain officers of Borrower and other Loan
Parties to negotiate, execute, and deliver this Amendment and the other Loan
Documents in connection herewith the Loan Documents, certified by a secretary or
assistant secretary of Borrower to be true and correct and in full force and
effect as of the Fifth Amendment Effective Date; and

(ii)an incumbency certificate of Borrower and each other Loan Party that is a
legal entity certified by a secretary or assistant secretary of Borrower or such
Loan Party to be true and correct as of Fifth Amendment Effective Date with
specimen signatures of the officers of each Loan Party authorized to execute and
deliver Loan Documents to the Administrative Agent and Lenders;

(d)such other documents as Administrative Agent may reasonably request; and

(e)payment by Borrower of all agreed fees and expenses of Administrative Agent
and the Lenders in connection with this Amendment and the transactions
contemplated hereby, including an amendment fee of $25,000 payable to
Administrative Agent, for the benefit of the Lenders.  Such fee shall be fully
earned and non-refundable as of the date of the effectiveness of this Amendment.

3.Representations and Warranties.  Borrower represents and warrants to
Administrative Agent and Lenders that (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person is required
for this Amendment to be effective, (d) the execution and delivery of this
Amendment does not violate its organizational documents, (e) no changes have
been made to Borrower’s Organizational Documents since the date of the
certificate delivered in connection with the closing of the Credit Agreement (f)
the

2



 

 

 

 

 



--------------------------------------------------------------------------------

 

representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (g) before
and after giving effect to this Amendment it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (h) before and after giving effect to this Amendment no Default or Potential
Default has occurred and is continuing.  The representations and warranties made
in this Amendment shall survive the execution and delivery of this
Amendment.  No investigation by Administrative Agent or any Lender is required
for Administrative Agent and Lenders to rely on the representations and
warranties in this Amendment.

4.Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as affected by this
Amendment.  Except as affected by this Amendment, the Loan Documents remain
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as affected by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which it is a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  Borrower hereby releases
Administrative Agent and Lenders from any liability for actions or omissions in
connection with the Credit Agreement and the other Loan Documents prior to the
date of this Amendment.

5.Miscellaneous.

(a)No Waiver of Defaults.  This Amendment does not constitute (i) a waiver of,
or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Administrative Agent’s and Lenders’ right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.

(b)Form.  Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this Amendment must be in Proper Form.

(c)Headings.  The headings and captions used in this Amendment are included for
convenience of reference only and shall not affect the interpretation of this
Amendment, the Credit Agreement, or any other Loan Document.

(d)Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Administrative Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Administrative Agent’s counsel.

(e)Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.

(f)Multiple Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.

3



 

 

 

 

 



--------------------------------------------------------------------------------

 

(g)Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Louisiana law.

(h)Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Among Borrower, Administrative Agent, and Lenders and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements by the Parties.  There Are No Unwritten Oral Agreements among the
Parties.

[Signatures appear on the immediately following pages.]

 

Signature Page to

Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

This Amendment is executed as of the date set out in the preamble to this
Amendment.

BORROWER:

GULF ISLAND FABRICATION, INC., a Louisiana corporation

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 




Signature Page to

Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

HANCOCK WHITNEY BANK,

a Mississippi state chartered bank, as Administrative Agent

 

 

 

By:  /s/ Tommy D. Pitre

Name:  Tommy D. Pitre

Title:    Senior Vice President

 




Signature Page to

Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

LENDERS:

 

HANCOCK WHITNEY BANK,

a Mississippi state chartered bank, as sole Lender

 

 

 

By:  /s/ Tommy D. Pitre

Name:  Tommy D. Pitre

Title:    Senior Vice President

 

 

 

Guarantors’ Consent

and Agreement to Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTORS’ CONSENT AND AGREEMENT

TO

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

As an inducement to the Administrative Agent and each Lender to execute, and in
consideration of the Administrative Agent and each Lender’s execution of, the
Amendment, each of the undersigned hereby consents to this Amendment and agrees
that this Amendment shall in no way release, diminish, impair, reduce or
otherwise adversely affect the obligations and liabilities of such undersigned
under the Guaranty executed by such undersigned in connection with the Credit
Agreement, or under any other Loan Documents executed by the undersigned to
secure any of the Obligations (as defined in the Credit Agreement), all of which
are in full force and effect. Each of the undersigned further represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of the Amendment, (b) before and after
giving effect to the Amendment, it is in compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c)
before and after giving effect to this Amendment, no Default or Potential
Default has occurred and is continuing. The undersigned hereby releases,
discharges and acquits Administrative Agent and each Lender from any and all
claims, demands, actions, causes of action, remedies, and liabilities of every
kind or nature (including without limitation, offsets, reductions, rebates, and
lender liability) arising out of any act, occurrence, transaction or omission
occurring in connection with the Guaranty prior to the date of the
Amendment.  This Guarantors’ Consent and Agreement shall be binding upon the
undersigned, and its permitted assigns, if any, and shall inure to the benefit
of the Administrative Agent, each Lender and their respective successors and
assigns.

 

 

[Signature Page Follows]

 

Signature Page to

Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTORS:

 

 

GULF ISLAND WORKS, LLC, a Louisiana limited liability company

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

 

GULF ISLAND EPC, LLC, a Louisiana limited liability company

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

Signature Page to

Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GULF MARINE FABRICATORS GENERAL PARTNER, L.L.C., a Louisiana limited liability
company

 

 

By:

GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company, its sole member

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

 

GULF MARINE FABRICATORS, L.P., a Texas limited partnership

 

 

By:

GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company, its general partner

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

 

GULF ISLAND, L.L.C., a Louisiana limited liability company

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

Signature Page to

Fifth Amendment to Credit Agreement

--------------------------------------------------------------------------------

GULF ISLAND RESOURCES, L.L.C., a Louisiana limited liability company

 

 

By:

GULF ISLAND, L.L.C., a Louisiana limited liability company, its sole member

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

 

GULF ISLAND SHIPYARDS, LLC, a Louisiana limited liability company

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

 

GULF ISLAND SERVICES, L.L.C., a Louisiana limited liability company

 

 

By:

GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member

 

 

By:  /s/ Richard W. Heo

Name:  Richard W. Heo

Title:  President & CEO

 

 